The respondent was tried before this court, composed of five special justices, upon the charge of uttering a document defamatory of and grossly disrespectful to the five regular justices of this court. He was adjudged *Page 761 
guilty and disbarred from practice, and he now files an application for rehearing based on thirteen several grounds, which will be discussed seriatim.
1 and 9. It is contended by respondent that his right to practice his profession as an attorney is property, and that under the due process of law provision of the Constitution he could not be deprived of such property without a jury trial. Conceding for the sake of argument, without deciding, that this professional capacity is property, a jury is not indispensable in a trial for disbarment. That he is not entitled to a jury has been expressly decided by the highest authority, which we are content to follow. Ex parte Wall. 107 U.S. 265, 2 Sup. Ct. 569, 27 L.Ed. 552, 562; Davis v. State, 92 Tenn. 643, 23 S.W. 62; In re Goodrich, 79 Ill. 148; In re Shepard, 109 Mich. 633, 67 N.W. 972. Nor are we aware of any authority in conflict with this view.
2 and 3. If the Bar Commission is not a legal entity, its relator Ben Williams must be deemed sole complainant. As he is a natural person capable of making the complaint, it is immaterial whether he or the Bar Commission is to be deemed the complainant. But this is not technically a suit by the complainant; the only purpose of requiring a complainant at all is to have a moral sponsor for the charges who shall be responsible for costs if cast therefor. Nor is it material whether the committee presenting the charges had authority to present them from any other person or body. Fairfield v.Taylor, 60 Conn. 14, 22 A. 442, 13 L. R. A. 769. In that case the court, by Andrews, C. J., said:
"It was the duty of the attorneys, if they knew of unprofessional conduct by the appellant or any other attorney, to bring it to the attention of the court. An appointment by the bar to do that which it was their duty to do without any appointment could give no added authority. Nor was any such appointment necessary to give the court jurisdiction. The court might summon the appellant to a hearing upon any information it had that it deemed worthy of credit, whether it came from lawyers or laymen. The manner in which the proceeding should be conducted, so that it be without oppression or injustice, was for the court itself."
Ex parte Wall, 107 U.S. 265, 2 Sup. Ct. 569, 27 L.Ed. 552. *Page 762 
4. It is complained that the Supreme Court does not appear to have ordered the filing of the charges. There is no merit in this contention, especially at this late day. The court has taken jurisdiction of the charges and had a trial, which is a sufficient authorization for all practical purposes. The lack of a prior formal authorization works no prejudice to defendant, even if one was necessary, which we do not decide. If this objection is worthy of consideration at all, it should have been interposed in limine.
5 and 6. These grounds complain that the complaint is brought by Ben Williams on behalf of the Bar Commission, and that the charges are sworn to by one Stringer. It is not essential to jurisdiction to hear this case that the original petition should be sworn to. Even if necessary to be sworn to, the oath of Stringer was enough, though upon information and belief.In re Shepard, 109 Mich. 633, 67 N.W. 972. Nor was the objection asserted in limine, as it should have been to be available.
7. The contention that the guilt of the respondent should be proven beyond a reasonable doubt, as in criminal cases, is not sound.
"In the case of Ex parte Wall, 107 U.S. 265 [2 Sup. Ct. 569, 27 L.Ed. 552], the Supreme Court in speaking of this question said: 'The proceeding is in its nature civil, and collateral to any criminal prosecution by indictment. The proceeding is not for the purpose of punishment, but for the purpose of preserving the courts of justice from the official ministration of persons unfit to practice in them.' In the case of People exrel. Shufeldt v. Barker, 56 Ill. 299, the Supreme Court of that state, with reference to such a proceeding, said: 'The respondent, in express terms, denies the charge exhibited against him, and to overcome this express denial there ought to be required more than a mere preponderance of evidence. A charge so grave in its character, and so fatal in its consequences, ought certainly to be proved by what the law denominates a clear preponderance of the evidence.' These courts recognize in this rule, as we believe, that the proceeding is a civil one, and not a criminal one." (In reBrown, 2 Okla. 590, 39 P. 469.)
8 and 12. Nor is the offense with which respondent was charged barred by limitations. While there may be some classes of offenses which may be barred by limitations, this is not one *Page 763 
of them. In speaking of a similar charge against an attorney for disrespectful conduct towards the court, the Supreme Court of California said:
"As to the objection made that the offenses charged are barred by the statute of limitations, it appears that the acts complained of were committed some three years since. We do not understand that a charge of this kind can be barred by the statute of limitations, or that it should be, under any circumstances. The fullest opportunity should be given to investigate the conduct of an attorney who is charged with a violation of his duties as such; and while this court might not be willing to disbar or suspend an attorney if it appeared that there had been unreasonable delay in the presentation of the charges, so that a fair opportunity could not be had for procuring the witnesses and meeting the accusation, we are not prepared to say as a matter of law upon this demurrer that the accusation is barred either by the express terms of the statute of limitations or by analogy." (In re Lowenthal, 78 Cal. 427, 21 P. 7.)
This court, in the case of In re Mosher, 24 Okla. 61,102 P. 705, 24 L. R. A. (N. S.) 530, 20 Ann. Cas. 209, quoted the language of the California court with approval when discussing the identical statute of limitations now invoked by respondent.
There has not been cited to us, and we doubt that there can be found, any authority sustaining a plea of statute of limitations to a proceeding for disbarment upon charges of conduct disrespectful to the court. The authorities rather sustain the contention that the courts have inherent power to protect their own dignity and enforce respect and punish disrespect from the attorneys practicing therein. In re Brown,2 Okla. 590, 39 P. 469; In re Goodrich, 79 Ill. 148; Beene v.State, 22 Ark. 157.
"It is a general rule that the Legislature is powerless to interfere with the jurisdiction, functions, or judicial powers conferred by the Constitution upon a court, nor can it diminish, enlarge, transfer, or otherwise infringe upon the same." (11 Cyc. 706.)
"While the statutes of many of the states authorize the suspension or removal of attorneys upon specified grounds, it has generally been held that such statutes do not restrict the general powers of the court over attorneys, who are its officers, and that they may be removed for other than statutory grounds." *Page 764 
Our own Constitution emphasizes the independence of the three great departments of government, each from the other, by section 1 of article 4, reading as follows:
"Section 1. The powers of the government of the state of Oklahoma shall be divided into three separate departments: The legislative, executive, and judicial; and except as provided in this Constitution, the legislative, executive, and judicial departments of government shall be separate and distinct, and neither shall exercise the powers properly belonging to either of the others."
It may be difficult to lay down any general rule, applicable to all cases, defining the exact boundaries between the power of the courts established by the Constitution and the power of the Legislature with reference to the admission to practice and disbarment of attorneys, who are officers of the courts. There may be a broad field of operation for proper legislative enactment upon this subject without encroaching upon the inherent powers of the court to protect its own dignity from contemptuous assault. The Legislature, in creating statutory offenses meriting disbarment, may conceivably prescribe proper rules of limitation, especially in courts of statutory creation. Without attempting to decide anything but the pending case, we lay down the principle that the Legislature has no power to fix a limitation, either as to time or upon the power of this court, that could be set up in bar of this prosecution. It would be intolerable if the attorneys, who are officers of the court, could treat the court with pronounced disrespect and be immune from disbarment by reason of the lapse of short time or other technicality. This court is established by one Constitution, and it is not competent for the Legislature to abolish it directly or indirectly, nor can it take away from this court those powers which inhere in similar courts at common law and which vested in it by virtue of its very establishment by the Constitution. If it were competent for the Legislature to enact that such offenses could not be punished by disbarment after one year, they could put a limitation of one day as well, and thus practically abolish the inherent power of the court to protect itself from further assaults by disrespectful practitioners. We cannot admit that the Legislature has power to encroach upon the inherent constitutional powers of this court, and are persuaded *Page 765 
that by the enactment of the act of limitation invoked in this case the Legislature had no intention of giving the statute such an application as would so encroach.
Even if the Legislature had the power and intended the act of limitation to apply to charges of disbarment for conduct disrespectful to the courts, it may well be doubted whether it would apply in the present case. The act complained of was a case of the publication of a document in its nature grossly libelous of the regular members of this court. So long as the document remained in circulation, it was a continuous offense against the dignity of this court, and the offense cannot be said to be ended within the meaning of an act of limitation so long as it is outstanding, unsuppressed, and unatoned for. The first utterance of the offensive matter may constitute offense sufficient to merit punishment, but its continuous remaining in the state of offense is none the less an affront to the dignity of the court. It would be possible, if defendant's contention is correct, to give wide circulation in remote localities to a libelous document grossly disrespectful to the court which might impair the usefulness of the court, and yet not be punishable because not brought to the court's attention within the short period of limitation. The affront to the court's dignity and the tendency to impair its usefulness and to weaken the confidence of the people in it by means of the libel takes place whether the court knew of it or not, and the power of the court to protect itself from such indignities should not be made to depend upon the fact or quickness of discovery of it. The court should not tolerate at its bar anybody who is now disrespectful or has at any time in the past been guilty of disrespectful conduct not fully excused or punished.
For the reasons just stated, we must also overrule the contention that the court is limited in its disciplinary power to the grounds and remedies indicated by statute. The statutory provisions are wise, but are merely cumulative, and do not impair the inherent constitutional power of the court to deal with such contempts in a proper, though nonstatutory, way. In Wyoming an attorney was charged with applying vile epithets to the court *Page 766 
out of its hearing and the defendant was disbarred. The court, through Lacey, C. J., said:
"Our statute provides that this court 'may revoke or suspend the license of any attorney or counselor at law to practice therein, * * * fifth, for the willful violation of any of the duties of attorney or counselor.' The statute does not define the duties of an attorney or counselor. We have also a general statute adopting the 'common law of England, as modified by judicial decision,' and expressly providing that that common law 'shall be considered as of full force until repealed by legislative authority.' Comp. Laws, p. 193, sec. 1. The duties of an attorney in this territory are therefore the same as under the common law, his first duty being to the court of which he is an officer. 'The obligation which attorneys impliedly assume, if they do not by express declaration take upon themselves, when they are admitted to the bar, is not merely to be obedient to the Constitution and laws, but to maintain at all times the respect due to courts of justice and judicial officers. This obligation is not discharged by merely observing the rules of courteous demeanor in open court, but it includes abstaining out of court from all insulting language and offensive conduct towards the judges personally for their judicial acts.' Bradley v. Fisher, 13 Wall. 335, at page 355 (20 L.Ed. 646). The fountain of the power of the courts to remove attorneys as exercised at common law, is St. 4 Henry IV, c. 18, which is as follows: 'And if any such attorney be hereafter found notoriously in any default of record or otherwise he shall forswear the court and never after be received to make any suit in any court of the king. They that be good and virtuous and of good fame shall be received and sworn at the discretion of the justices, and, if they are notoriously in default, at discretion may be removed upon evidence of record or not of record.' It seems to us that the power to remove under our statute and the causes sufficient for removal, are as broad and comprehensive as at common law. Further, so far as questions now arising in this case are concerned, there is nothing in our statute, either expressly or by implication, repealing the common law." (In re Brown, 3 Wyo. 121, 4 P. 1085, 1087, 1088.)
10. In this tenth ground for the motion for rehearing defendant says:
"That the record and undisputed evidence in this case shows that defendant was arrested for libeling the courts and judges here complained of and in the book here complained of, and his case was set for trial before a jury on October 11, 1910, in the *Page 767 
county court of Oklahoma county, and these courts and judges by their attorney came into court on the day of trial and against the protest of the defendant dismissed the cases, * * * and we submit that these courts and judges having elected their remedy and voluntarily abandoned it, this proceeding should be dismissed."
It must be manifest that no other courts or attorneys could make an "election" that would deprive this court of its inherent disciplinary power to purge its rolls of attorneys of unworthy members, nor can it be seriously contended that this court made or estopped itself by an appearance (if such can be imagined) in the nisi prius court referred to. It appears that the charge in the court referred to was a simple charge of criminal libel, upon which defendant could have been punished on proof of guilt, without impairing the power of this court to disbar him. In the dismissal of the criminal charge in the nisiprius court defendant was more fortunate than deserving.
11. The defendant's eleventh contention is highly technical and without merit. Though the court sustained a motion to make allegations more definite and certain, the allegations which were the subject-matter of the motion were not abandoned or thereby put out of court. Defendant's failure to insist upon compliance therewith operated as a waiver thereof. It is evident that the defendant was not misled or prejudiced by any obscurity, indefiniteness, or uncertainty therein, and he points out none such in the motion for rehearing.
13. Respondent objects that he was not present when the decision of this court was rendered. He was within the jurisdiction of the court, and it was his duty to attend upon it. There is no law requiring special notice to him that the court will render a judgment in his case. He has every right he would have had were he present, and is not injured even by his own neglect to be present. He also complains that only two of the five special justices were "present and concurring when said decision was handed down." The fact is, and the record shows, that a quorum of the court was present and concurring in the decision at its rendition. *Page 768 
Neither law nor custom requires a majority of the court to announce a decision in chorus. This objection is obviously without merit.
The application for rehearing is overruled.